Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the incorporation by reference in the Registration Statement Nos 333-107721, 333-112871, and333-140820on Form S-8 of our report dated December 22, 2008, relating to the consolidatedbalance sheetsof LiveDeal, Inc. and Subsidiaries as of September 30, 2008 and 2007 and the related consolidated statements of operations, stockholders equity, and cash flows for years then ended, included in the 2008 Annual Report on Form 10-K of LiveDeal, Inc. and Subsidiaries. /s/ Mayer Hoffman McCann P.C. Phoenix, Arizona
